Citation Nr: 1342418	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for lumbar spine spondyloarthropathy and degenerative disc disease.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from May 1988 to June 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


REMAND

The Veteran claims that the disability rating assigned for his service-connected low back disability is inadequate in light of his disability picture.  He asserts that he warrants assignment of a disability rating in excess of 40 percent.  

The Veteran submitted a letter which was received by VA in December 2013.  In this letter he indicated that his symptoms of low back pain had increased since the prior VA examination, and the he had developed symptoms of radiculopathy which had not been present at the time of his May 2012 VA examination.  These assertions require another examination.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Additional treatment records were submitted in December 2013.  This is subsequent to the May 2012 supplemental statement of the case.  Remand is required for the RO to review this evidence in the first instance.  

Finally, there is evidence that the Veteran might be unemployable as a result of his service-connected low back disorder.  In his June 2010 notice of disagreement and his March 2011 substantive appeal, he refers to his overall disability rating, which implies a claim for unemployability.  However, a March 2012 letter indicates that the Veteran was employed at that time. The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of the increased rating claim for that disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the fact that remand for is necessary, the Veteran should be asked to clarify if he is asserting a claim for TDIU.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of her claim for an increased rating.  Specifically inform him that he should provide evidence of any periods of bed rest prescribed by a physician to treat incapacitating episodes of degenerative disc disease.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain complete copies of the Veteran's VA medical treatment records beginning June 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The RO must ask the Veteran to clarify if he is asserting a claim for TDIU, and if so, to submit all necessary information related to his employment status and history.  

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected low back disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.   

The examiner must record the range of motion on clinical evaluation, in terms of degrees with a goniometer; whether there is ankylosis of the thoracolumbar spine; whether there are any objective neurologic abnormalities such as radiculopathy, sensory impairment, bowel impairment or bladder impairment; whether the Veteran experiences incapacitating episodes requiring prescribed bed rest and treatment by a physician; and whether the low back disorder renders the Veteran unemployable.  

If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the pain from the service-connected low back disorder.  

If a separate neurology examination is warranted, then the appropriate examination must be ordered.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  In this regard the RO must consider all evidence submitted subsequent to the May 2012 supplemental statement of the case and also consider if separate disability ratings for objective neurologic abnormalities are warranted.  If the Veteran asserts a claim for TDIU, that claim should also be adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

